08/31/2021



                                                                              Case Number: OP 21-0427




      IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     OP 21-0427
                                                                    FILE)
                                                                    AUG 3 1 2021
JERIMIAH KENDALL,                                                 Bowen Greenwood
                                                                Clerk of Supreme Court
                                                                   State of Montana

           Petitioner,
                                                       AMENDED
                                                GRANT OF MOTION TO PROCEED
     v.
                                              WITHOUT PAYMENT OF FILING FEE
DARREN SHORT, Sheriff
Lincoln County,

           Respondent.

 Permission to proceed without payment of the filing fee in this matter is
GRANTED.


      DATED: August 31, 2021.



                                                       BOWEN GREENWOOD,
                                                      Clerk of the Supreme Court

c. Austin Knudsen, Colleen Ambrose